DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013 claims priority as a continuation-in-part application to application number 14/121,847 filed 10/24/14 which claims priority as a divisional of application number 13/506,478 which was filed 4/23/12. Some of the claim limitations however don’t find support in application 14/121,847 (and prior) and are being examined under the first inventor to file provisions while the rest are being examiner under the pre-AIA  first to invent provisions.

This office action is in response to communication(s) filed on 6/21/21. 
There are a total of 23 claims pending in this application; of the previous 26 claims, claims 30, 33-34, 37, 42, 44-45, 48, 53 and 55 have been amended; claims 32, 36 and 47 have been canceled; no claims have been added.

Claim Objections
Claim 45 are objected to because of the following informalities:
There is insufficient antecedent basis for “the telematics data indicative of a first location”, for “the telematics data indicative of a second location”, for “the telematics data indicative of a third location”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31, 33-35, 42, 45-46 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778).

As to claim 30 Murphy teaches:

determining, based at least in part on the telematics data, a package status relating to whether the package is present or absent from the vehicle; ([0080]) 

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080]) Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.

As to claim 34 Murphy teaches:

comparing the telematics data to a threshold; ([0032], [0059] and [0075])

([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080]) Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.


As to claim 45 Murphy teaches:

receiving from the telematics device the telematics data indicative of a first location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

receiving from the telematics device the telematics data indicative of a second location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

receiving from the telematics device the telematics data indicative of a third location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

determining, based at least on part of the telematics data, a package status relating to whether the package is located with the vehicle at the third location; ([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080])
Murphy doesn’t explicitly teach: “connecting a telematics device to a vehicle bus; receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data” Tengler teaches:

connecting a telematics device to a vehicle bus; (Fig 1 element 14 and [0027] and [0033])

receiving telematics data from the telematics device when connected to the vehicle bus, the telematics data including vehicle operation data including vehicle speed data; vehicle location data; vehicle acceleration data; and other sensor data; ([0045], and [0050-0053])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to enhance safety by transmitting a crash or imminent crash information to a call center so help may be quickly dispatched.

	As to claims 31, 35 and 46 (using claim 31 as exemplary) Murphy teaches:

([0036], [0050], [0059], [0074])

As to claims 42 and 53 (using claim 42 as exemplary) Murphy teaches:

wherein receiving telematics data from the telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0019], [0026], [0029], [0032] the examiner interprets receiving temperature data when the temperature reaches a threshold as an event meeting the claim language)

	As to claims 33 Murphy teaches all of the claimed limitations of claim 30 as above. Murphy doesn’t explicitly teach: “wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event.” Tengler teaches:

wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0045])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Tengler. The motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched.

Claims 37 and 48 rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Shuman et al. (US 20030065432).

	As to claims 37 and 48 (using claim 37 as exemplary), Murphy and Tengler teach all of the claimed limitations of claims 34 and 45 as above. Murphy and Tengler don’t explicitly teach: “wherein the other sensor data includes data indicative of a seatbelt status.” Shuman teaches:

wherein the other sensor data includes data indicative of a seatbelt status. ([0179])
.

Claims 38-41 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Davidson et al. (US 20100094769).

	As to claims 38 and 49 (using claim 38 as exemplary), Murphy and Tengler teach all of the limitations of claims 34 and 45 as above. Murphy and Tengler don’t explicitly teach: “wherein the other sensor data includes data indicative of a door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a door status. ([0040-0042])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler and Davidson. The further motivation would have been to enhance safety by notifying drivers of doors that aren’t completely latched.

As to claims 39 and 50 (using claim 39 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a driver's side door status. ([0040-0042])

As to claims 40 and 51 (using claim 40 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Schrader et al. (US 20130303143).

	As to claim 43 Murphy and Tengler teach all of the claimed limitations of claim 34 as above. Murphy and Tengler don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Davidson et al. (US 20100094769) and further in view of Schrader et al. (US 20130303143).

	As to claim 54 Murphy, Tengler and Davidson teach all of the claimed limitations of claim 41 as above. Murphy, Tengler and Davidson don’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler, Davidson and .

Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Tengler et al. (US 20130158778) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769).

	As to claims 44 and 55 (using claim 44 as exemplary), Murphy and Tengler teach all of the claimed limitations of claims 34 and 45 as above. Murphy further teaches:

wherein the vehicle location data includes GPS data ([0036], [0050], [0059], [0074]) Murphy and Tengler don’t explicitly teach: “wherein the vehicle operation data includes data indicative of a seatbelt status, data indicative of a driver's side door status and data indicative of a cargo door status.” Shuman teaches:

wherein the vehicle operation data includes data indicative of a seatbelt status. ([0179]) Shuman doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a driver's side door status and data indicative of a cargo door status ([0040-0042] the examiner interprets the bulkhead door as a cargo door)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Tengler, Shuman and Davidson. The further motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched and to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when 

Response to Arguments
Applicant's arguments are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/ERNEST UNELUS/Primary Examiner, Art Unit 2181